John Dan Kemp, Chief Justice, concurring.
I agree with the majority's conclusion that the circuit court was required to enter specific findings of fact and conclusions of law in its order denying class certification. Rule 52 of the Arkansas Rules of Civil Procedure provides that, if requested, "the court shall find the facts specially and state separately its conclusions of law thereon[.]" This court has stated that Rule 52"has been interpreted to mean that 'if findings under Rule 52(a) are timely requested, the trial court is required to make specific findings of fact and conclusions of law and to file the same with the clerk of the trial court so that such findings may be made part of the record.' " BPS Inc. v. Richardson , 341 Ark. 834, 848-49, 20 S.W.3d 403, 410-11 (2000) (quoting McWhorter v. McWhorter , 70 Ark. App. 41, 42, 14 S.W.3d 528, 529 (2000) ). Under Rule 52, when Conley filed a request for specific findings of fact and conclusions of law, the circuit court was required to provide those findings of fact and conclusions of law stating its bases for denying Conley's motion for class certification. For this reason, I concur.